Citation Nr: 1047750	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a bilateral knee disorder, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the Veteran's application to reopen a 
claim for service connection for a bilateral knee disorder.  

In September 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

While the Board has determined that the claim should be reopened, 
it has also determined that further development is now needed 
with respect to this claim.  The issue of entitlement to service 
connection for a bilateral knee disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a bilateral knee disorder 
was denied by a rating decision in November 1973, and an 
application to reopen a claim for service connection for a left 
knee disorder was denied in a rating action in August 1976, 
neither of which was appealed.

2.  The evidence submitted since the November 1973 and August 
1976 rating decisions pertinent to the claim for service 
connection for a bilateral knee disorder was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decisions of November 1973 and August 1976, which 
respectively denied a claim for service connection for a 
bilateral knee disorder and an application to reopen a claim for 
service connection for a left knee disorder, are final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2010).

2.  Evidence received since the November 1973 and August 1976 
rating decisions is new and material, and the Veteran's claim for 
service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a claim for service connection for a 
bilateral knee disorder was denied by a rating decision in 
November 1973, and an application to reopen a claim for service 
connection for a left knee disorder was denied in a rating action 
in August 1976, and that the Veteran did not file a timely notice 
of disagreement with either of these decisions.  Accordingly, 
they became final when the Veteran failed to perfect his appeal 
of these decisions within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for a bilateral knee disorder may only be 
reopened if new and material evidence is submitted.  

In this instance, since both the November 1973 and August 1976 
rating decisions essentially denied the Veteran's original claim 
and application to reopen on the basis that there was 
insufficient evidence of a bilateral knee disorder (November 
1973) or a left knee disorder (August 1976), the Board finds that 
new and material evidence would consist of medical evidence that 
demonstrates current bilateral knee disability.  

In this regard, additional pertinent evidence received since the 
November 1973 and August 1976 rating decisions includes 
additional statements and testimony from the Veteran, and 
additional private and VA medical records.  Most notably, the 
additional treatment records include a February 2002 private 
diagnosis of chronic patellofemoral arthritis or chondromalacia 
of the patella, right worse than the left, a July 2006 private x-
ray interpretation of moderately severe degenerative arthritis in 
the patellofemoral joins bilateral, a little less on the right 
than the left, a January 2008 VA joints examination diagnosis of 
patellofemoral syndrome of the right knee with severe patella 
arthritis, and a January 2008 VA x-ray report of the knees, which 
reflects an impression of minimal degenerative changes 
bilaterally.  

In this case, since the November 1973 and August 1976 rating 
decisions denied the original claim and application to reopen on 
the basis that there was no indication of any current disability 
associated with either knee (November 1973) or specifically the 
right knee (August 1976), the Board finds that the above-noted 
evidence of diagnoses of osteoarthritic changes in both knees 
would warrant the reopening of the claim for service connection 
for a bilateral knee disorder, as such evidence was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that the claim for service 
connection for a bilateral knee disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for a bilateral knee disorder is reopened.


REMAND

Having reopened the claim for service connection for a bilateral 
knee disorder, the Board's review of this claim reveals that it 
is in need of further development.  

First, the Veteran has consistently asserted that his bilateral 
knee problems had their onset during service as a result of a 
fall which occurred while "he was working on the wing" of an 
aircraft and fell off and landed on his knees, and the Veteran is 
considered competent to state that he sustained injury to his 
knees in this incident.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Similarly, he is also competent to relate 
that he sustained additional knee pain as a result of having to 
continually kneel in engaging in various in-service activities as 
an environmental systems repairman.  The record further reflects 
a service treatment record entry, dated in December 1972, which 
provides a history of knee pain when kneeling and findings 
suggestive of chondromalacia.  In addition, a January 1974 VA 
medical certificate (dated approximately five months after 
service) reflects the Veteran's report of knee pain since 
service, and additional records document continuing complaints 
between January 1974 and June 1976.

Consequently, the Board finds that the Veteran should be afforded 
an appropriate examination to determine whether any current 
disorders of the knees are related to active service.  

Arrangements should also be made to obtain any private treatment 
records for the Veteran that may be in the possession of 
Massachusetts General and/or Winchester Hospital, Dr. Stanley 
Konefal, and any additional VA treatment records for the Veteran, 
dated since January 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
any private treatment records of the 
Veteran from Massachusetts General and/or 
Winchester Hospital, dated from 2005 to 
present; and from Dr. Stanley Konefal, 
dated from 1978 to present.

2.  Arrangements should be made to obtain 
any treatment records for the Veteran from 
the Boston and Jamaica Plain VA treatment 
facilities, dated since January 2008.

3.  Thereafter, the Veteran should then be 
scheduled for an appropriate VA 
examination.  The Veteran's claims file 
and a copy of this remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disorders of the knees (i.e., 
arthritis, chondromalacia, etc.) had their 
clinical onset during active service or 
are related to any in-service disease, 
event, or injury, to include the Veteran's 
knee injury in service and/or repeated 
kneeling as an environmental systems 
repairmen. 

In providing this opinion, the examiner 
should acknowledge the service treatment 
record documenting an impression of 
suggested chondromalacia in December 1972, 
and the Veteran's claim of a continuity of 
symptoms in the knees since service, as 
further demonstrated by the January 1974 
VA medical certificate that documents the 
Veteran's report of knee pain since 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

5.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case, and give the 
Veteran and his representative an 
appropriate amount of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


